Citation Nr: 1531574	
Decision Date: 07/24/15    Archive Date: 08/05/15

DOCKET NO.  11-23 334	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to a waiver of overpayment of Department of Veterans Affairs (VA) compensation benefits in the amount of $4,259.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Cherry, Counsel


INTRODUCTION

The Veteran served on active duty from November 1992 to August 2004. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a November 2010 decision by the Committee on Waivers and Compromises of the Debt Management Center at the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  The VA RO in Winston-Salem, North Carolina currently has jurisdiction over the Veteran's claims file.

The Veteran testified at a March 2015 Travel Board hearing held before the undersigned Veterans Law Judge, and a transcript has been associated with the electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The statements of the Veteran and his representative and the hearing transcript reflect that the claimant is challenging the validity of the overpayment.  The RO has not adjudicated this matter.  See Schaper v. Derwinski, 1 Vet. App. 430, 437 (1991) (noting that before adjudicating a waiver application, the lawfulness of the overpayment must first be decided); see also VAOPGCPREC 6-98 (holding that where the validity of the debt is challenged, that issue must be developed before the issue of entitlement to a waiver of the debt can be considered).  Adjudication of this matter is essential since the validity of the overpayment is a prerequisite to determining whether a waiver is appropriate.  The case must be remanded so that this matter can be adjudicated by the RO.  See generally Bernard v. Brown, 4 Vet. App. 384 (1993) (when the Board addresses in a decision a question that has not been addressed by the RO, it must consider whether the claimant has been given adequate notice and opportunity to respond and, if not, whether the claimant will be prejudiced thereby).

In addition, the last VA Form 5655, Financial Status Report (FSR), was submitted in August 2009.  Given the passage of time, the Board therefore believes that an updated FSR is critical to the resolution of the claim.

In January 2009, a RO discontinued compensation benefits for the Veteran's three stepchildren effective in December 2008, and in February 2009 the VA Debt Management Center in St. Paul, Minnesota, informed the claimant that an overpayment of $150 had been created.  In March 2009, a VA RO in Roanoke, Virginia, granted an apportionment of the Veteran's VA compensation benefits in the amount of $158 a month effective December 1, 2008, to the Veteran's then spouse, S.J.P., and later that month the VA Debt Management Center in St. Paul, Minnesota, informed the appellant that an overpayment of $470 had been created.  In June 2009, a RO removed the Veteran's three stepchildren from his compensation benefits effective April 27, 2007, and later that month the VA Debt Management Center in St. Paul, Minnesota, informed the appellant that an overpayment of $4,259 had been created.  The November 2010 decision and an April 2011 statement of the case reflect that the claim for a waiver of an overpayment of VA compensation benefits in the amount of $4,259 is based on the Veteran's three stepchildren being removed from his award effective April 27, 2007.  There is, however, some question about the amount of the overpayment.  A December 2010 letter from the VA RO in Winston-Salem, North Carolina indicates that an audit revealed that the total amount the Veteran owes is only $2,505.  Given these discrepancies, the AOJ should conduct an audit of the amount of the overpayment subject to the claim for a waiver and provide the basis for that amount of the overpayment.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request that the Veteran provide a current VA Form 5655, Financial Status Report.  Such a report should be associated with the Veteran's claims file.

2.  The AOJ should conduct an audit of the amount of the overpayment subject to the claim for a waiver and provide the basis for that amount of the overpayment.

3.  The AOJ should then review the record and readjudicate the issue on appeal, with consideration of whether the overpayment was validly created.  If the decision remains unfavorable to the Veteran, a supplemental statement of the case (SSOC) should be prepared.  The Veteran and his representative should be provided with the SSOC and an appropriate period of time should be allowed for response.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


